Exhibit 10(c)
 
 
 


PENSION EQUALIZATION PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)


Certificate of Amendment


Amendment No. 4




THIS INSTRUMENT, executed this 25th day of July, 2013, and effective July 25,
2013, constitutes the Fourth Amendment of the Pension Equalization Plan of
Entergy Corporation and Subsidiaries (As Amended and Restated effective January
1, 2009) (the “Plan”).
 
All capitalized terms used in this document shall have the meanings assigned to
them in the Plan unless otherwise defined in this document.
 
Pursuant to Section 8.01 of the Plan and in accordance with the Resolutions of
the Personnel Committee of the Board of Directors adopted at its meeting of July
25, 2013, the Plan is hereby amended as follows:
 
Appendix B is added at the end of this Plan to read as follows:
 
APPENDIX B - 2013 EWC AND HCM INITIATIVES
PURSUANT TO THE ENTERGY SYSTEM SEVERANCE PAY PLANS


ARTICLE B-I – INTRODUCTION


B-1.1
Plan Terms.  Except as otherwise expressly provided or as the context may
clearly require, the definitions of all terms used herein shall be the same as
provided in Article I of the Plan.  Where the context requires, the definition
of any term set forth in the Plan shall apply with equal force and effect for
purposes of interpreting and administering this Appendix.

 
B-1.2
Severance Program.  The term “Severance Program” shall mean an Involuntary
Severance Program certified in connection with the 2013 EWC and HCM Initiatives
pursuant to the Entergy System Severance Pay Plan No. 537 or Entergy System
Severance Pay Plan for Officers and Directors (ML 1-5) (Plan No. 538).

 
B-1.3
Nature of Appendix.  This Appendix B is intended to supplement and be a part of
the Plan.  The Plan as amended by this Appendix B is intended to continue to
meet the requirements of Code Sections 409A and regulations thereunder.

 
B-1.4
Coverage of Appendix B.  This Appendix B shall apply only to those Participants
who satisfy the eligibility requirements set forth in Article B-II of this
Appendix B.

 
 
ARTICLE B-II - ELIGIBLITY REQUIREMENTS

 
B-2.1
Eligibility Requirements.  A Participant, who is eligible to participate in this
Appendix B (“Eligible Appendix B Participant”), must satisfy all of the
following requirements:

 
(a)  
On the Participant’s Universal Separation Date (as defined in the Severance
Program) the Participant is within two (2) years of meeting the age and years of
service requirement under the Qualified Plan for becoming eligible for
retirement under the Qualified Plan;

 
(b)  
The date of the Participant’s Separation from Service Date is not more than six
(6) months from the Participant’s Universal Separation Date (as defined in the
Severance Program);

 
(c)  
On the date of the Participant’s Separation from Service Date the Participant is
not eligible for retirement under the Qualified Plan; and

 
(d)  
The Participant’s Separation from Service must result from termination from
System Company employment pursuant to the Severance Program.

 
ARTICLE B-III - ADDITIONAL SERVICE AND
EARLY RETIREMENT REDUCTION FACTORS


B-3.1           Additional Service.
 
(a)  
An Eligible Appendix B Participant who on his Separation from Service has not
attained age fifty-five (55) shall be imputed with the greater of the following:

 
(1)  
the number of years of service not to exceed two (2) years of service which
would be required for the Eligible Appendix B Participant to retire under the
Qualified Plan as of the date of his Separation from Service; and

 
(2)  
the number of years of service not to exceed two (2) years of service for the
period between the Eligible Appendix B Participant’s age as of the date of his
Separation from Service and the date the Eligible Appendix B Participant will
attain age fifty-five (55).

 
(b)  
An Eligible Appendix B Participant who on the date of his Separation from
Service has attained age fifty-five (55) but has not attained age sixty-three
(63) shall be imputed with the number of years of service not to exceed two (2)
years of service which would be required for the Eligible Appendix B Participant
to retire under the Qualified Plan as of the date of his Separation from
Service.

 
(c)  
An Eligible Appendix B Participant who on the date of his Separation from
Service has attained age sixty-three (63) shall be imputed with the lesser of
the following:

 
(1)  
the number of years of service not to exceed two (2) years of service which
would be required for the Eligible Appendix B Participant to become eligible for
early retirement under the Qualified Plan as of the date of his Separation from
Service; and

 
(2)  
the number of years of service not to exceed two (2) years of service for the
period between the Eligible Appendix B Participant’s age as of the date of his
Separation from Service and the date the Eligible Appendix B Participant will
attain age sixty-five (65).

 
B-3.2
Early Retirement Reduction Factors.

 
(a)  
For purposes of computing Present Value in Section 1.23 for an Eligible Appendix
B Participant, Subsection 1.23(a) shall apply as if the Eligible Appendix B
Participant were eligible for retirement under the Qualified Plan at Separation
from Service.

 
(b)  
For purposes of computing Present Value in Subsection 1.23(a), if an Eligible
Appendix B Participant has not attained age fifty-five (55) as of his Income
Payment Date, then the Qualified Plan’s early retirement reduction factors on
the date the Eligible Appendix B Participant would have attained age fifty-five
(55) shall apply to further reduce the applicable benefit to the Eligible
Appendix B Participant’s Income Payment Date.

 
ARTICLE B-IV - EFFECT ON AMOUNT OF BENEFITS
 
B-4.1
Imputed Service Included in Calculating Benefits.  Additional years of service
which are imputed pursuant to Article B-III, shall be taken into account as
additional benefit service for purposes of computing the benefit under (a) this
Plan and (b) the Qualified Plan. Taking into account imputed service shall not
in any manner impact the amount the Eligible Appendix B Participant is entitled
to receive under any qualified defined benefit pension plan, trust, or other
arrangement sponsored by any System Company.

 
IN WITNESS WHEREOF, the Personnel Committee has caused this Fourth Amendment to
the Pension Equalization Plan of Entergy Corporation and Subsidiaries (As
Amended and Restated Effective January 1, 2009) to be executed by its duly
authorized representative on the day, month, and year above set forth, and
effective July 25. 2013.
 
ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned duly authorized representative




/s/ E. Renae
Conley                                                                           
E. RENAE CONLEY
Executive Vice-President
Human Resources and Administration
